DISMISS and Opinion Filed December 19, 2018




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00628-CV

                           IN THE INTEREST OF Z.M., A CHILD

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-12155

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. After appellant failed to respond to our inquiry

regarding the reporter’s record, we ordered the appeal submitted without a reporter’s record and

appellant’s brief to be filed by November 1, 2018. By postcard dated November 5, 2018, we

notified appellant the time for filing her brief had expired. We directed appellant to file a brief

and an extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief nor otherwise corresponded with the Court regarding the status of

this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE


180628F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 IN THE INTEREST OF Z.M., A CHILD                 On Appeal from the 255th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-00628-CV                               Trial Court Cause No. DF-17-12155.
                                                  Opinion delivered by Chief Justice Wright.
                                                  Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered December 19, 2018




                                            –3–